              Case 7:21-cv-05312-VB Document 17-1 Filed 08/11/21 Page 1 of 4

                                                                              445 Ha milton Avenue, 14th Floor
                                                                              Wh ite Plains, New Yo rk 10601
      CUDDY                                                                   T 914 7611300

      +FEDER
        LLP
                                                                              F   914 761 5372
                                                                              cuddyfeder.com



                                                                          Eon S. Nichols
                                                                          enichols@cuddyfeder.com
November 14, 2017

VIAFEDEX
Adam Rodriguez, Esq.
Director of Real Estate
Office of the County Executive
148 Martine Avenue
White Plains, New York 10601

VIAFEDEX
Commissioner
Department of Public Works and Transportation
148 Martine Avenue, Room 500
White Plains, New York 10601

VIAFEDEX
Airport Manager
Westchester County Airport
240 Airport Road
White Plains, New York 10604

VIAFEDEX
County Attorney
Michaelian Office Building, Room 600
148 Martine Avenue
White Plains, New York 10601

Re:    Agreement ofLease, dated June 1, 2016 (the "Lease"), between the County of
       Westchester, as landlord (the "County''), and White Plains Aviation Partners, LLC d/b/a
       Million Air White Plains, as tenant ("Tenant")

Ladies and Gentlemen:

All capitalized terms used in this letter shall have the meanings ascribed to such terms in the
Lease. As you may know, we represent Tenant.

This letter shall constitute notice under Section 6.2 of the Lease that Tenant desires to make a
material change and/or modification (the "Modification") to the Plans and/or Proposed

                        WESTCHESTER I NEW YORK CITY I HUDSON VALLEY I CONNECTIC UT



                                                                                                 C&F: 3589728.1
                Case 7:21-cv-05312-VB Document 17-1 Filed 08/11/21 Page 2 of 4



       CUDDY
        +FEDER
          LLP
      November 1,f,2017
      Page -2-


Improvements. The Modification is described and depicted in the Summary of Hangar
Modification Under Existing Lease, a copy of which is attached to this letter as Exhibit A. In sum,
the Modification Tenant is seeking is to modify an existing 24,000 square feet hangar located at
the Premises by increasing the square footage of that hangar by 56,000 square feet for a total
square footage of approximately 80,000.

As such, and pursuant to Section 6.2 of the Lease, Tenant is seeking the County's consent and
approval to the Modification. To facilitate the County's review of the Modification, we are also
enclosing plans and specifications for the Modification for your use and review. Please be
reminded that under Section 6.2 of the Lease, failure of the County to respond to Tenant within
thirty (30) days shall mean that the Modification shall be conclusively deemed approved by the
County and Tenant shall have the right to proceed and construct the Modification.

We look forward to receiving your written approval. Thank you.

Verytr lyyo s,




ESN:tje
Enclosures

cc:      Mr. Roger Woolsey (w / out enclosures)




                          WESTCHESTER I NEW YORK CITY I HUDSON VALLEY I CON N ECTIC UT



                                                                                          C&F: 3589728.1
                  Case 7:21-cv-05312-VB Document 17-1 Filed 08/11/21 Page 3 of 4


                                                        EXHIBIT A·

               SUMMARY OF HANGAR MODIFICATION UNDER EXISTING LEASE
I.   Phase I - 1" Hangar and New FBO Terminal
     Pursuant to a Lease Agreement, dated June I, 2016 (the "Lease") between White Plains Aviation Partners, LLC d/b/a Million
     Air White Plains ("Million Air") and the County of Westchester (the "County''), Million Air is currently constructing a
     52,000 square foot hangar scheduled for completion and fully in service by the end of December 2017 at the Westchester
     County Airport (the "Airport"). In addition, and pursuant to the .Lease, Million Air is also constructing a new 23,000 square
     foot state-of-the-art fixed base operator (FBO) terminal on the leased property which is scheduled for completion in the
     Summer of 2018. Both projects are fully funded and the hangar is fully leased.
II. Phase II    2•• Hangar
     Under the Lease, the County authorized and approved Million Air to construct, among other things, a new FBO terminal and
     a new 52,000 square foot hangar at the leased property as described above; please see Schedule C of the Lease. Under the
     Lease, the County also authorized and approved Million Air to use an existing approximately 24,000 square feet hangar.
     Miliion Air has received additional demand for hangar space at the leased property, Consequently, Million Air has embarked
     on a proposal to modify the 24,000 square feet hangar by increasing the square footage of that hangar by 56,000 square feet
     for a total square footage of approximately 80,000 (the "Modified Hangar''). The Modified Hangar is already fully leased and
     the financing for construction is being negotiated.
     The Modified Hangar will replace an older elongated hangar currently located at the most southeast parcel of the leased
     property (See Schedule C of the Lease which depicts the old hangar). The Modified Hangar will be constructed with an
     updated and more efficient design. Please see "2" on the attached sketch which depicts the location and shape of the
     Modified Hangar and which shows the Modified Hangar superimposed on the existing approximately 24,000 square feet
     hangar,
     The following are some benefits of the Modified Hangar:
     •   Reduce Landings and Takeoffs at the Airport
         In the past 12 months, the Airport hosted 4,090 arriving flights from 18 separate airports all within a 50-mile radius of
         White Plains. These flights are considered "ferry flights", which are flights to reposition an aircraft empty of
         passengers. These jets are "hangered" at outlying airports, and fly into and again out of the Airport just to then make
         another, passenger carrying flight. Million Air is relieving this inefficiency by giving these outlying aircraft a hangar at
         their home base at the Airport, thereby eliminating these unnecessary ferry flights for over 13 aircraft.
     •   Reduction of Noise, Pollution Concerns and Risks
         The reduction in these "ferry flights" will have a positive effect by reducing noise, pollution and traffic risks simply by
         reducing the number of takeoffs and landings.
     •   Positive for Light GA
         There is a very positive impact, and no negative impact for Light General Aviation. Light General Aviation (and the
         Westchester community) gains a new world class FBO facility, world class hangar facilities, at NO increased cost to
         Light General Aviation customers. This is accomplished by the fact that the increased cost structure is burdened by the
         flight savings of the larger jet community, giving all the good benefits to Light General Aviation customers at no cost
         increase to that subset of users. The Light General Aviation will not be displaced by Larger aircraft, the mix oflarge and
         small planes optimizes hangar floor space.
     •   Potential of Adding High Paying Employment to the Countv
         These aircraft require both pilots and mechanics to reside close to the home base which when relocated to White Plains
         will require these pilots/mechanics to also be permanently relocated,
         Construction of the Modified Hangar will add many high paying construction jobs to the local area, and will also require
         additional full-time employees to the Million Air employment rolls.
     •   Increase in Airport Revenue
         The rent Million Air pays under its Lease will increase simply by converting the acres into a higher per acre rental rate.
         In addition, fuel sales will increase (i.e., increase in fuel flowage fees) since these "ferry flights" will be buying all its
         fuel at the HPN Airport as opposed to their current home base airports.

                                                                                                                           C&F; 3589728.1
Case 7:21-cv-05312-VB Document 17-1 Filed 08/11/21 Page 4 of 4




                                                                 C&F: 3589728.1
